Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerry A. Hurst appeals from the district court’s order dismissing his complaint against State Farm Mutual Automobile Insurance Company and its agents as barred by res judicata. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hurst v. State Farm Mut. Auto. Ins. Co., No. 1:08-cv02907-WMN (D. Md. Nov 19, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.